                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                           ROCK HILL DIVISION

    Robert Louis Garrett, Jr.,                         C/A. No. 0:18-1416-CMC-PJG

                   Plaintiff

           v.
                                                                            Order
    Chad Binkley; Unknown Officers,

                   Defendants.


          Plaintiff Robert Louis Garrett, Jr. (“Plaintiff”) brought this pro se action alleging violations

of his constitutional rights while incarcerated in the South Carolina Department of Corrections.

This matter is before the court on Plaintiff’s motion to alter or amend the district court’s order

denying his motion for preliminary injunction (ECF No. 95).1 ECF No. 104. Defendants have not

responded.

          In his motion, Plaintiff objects to one sentence on page three of the order denying his

motion for preliminary injunction, which states “Garrett initially filed one case with many

Defendants, which was reviewed by the Magistrate Judge and determined to be, in actuality, four

different actions complaining of different acts at different institutions.” ECF No. 95 at 3 n.1.

Plaintiff argues two of the four Civil Actions (No. 18-1416 and 18-1417) concern incidents taking

place approximately 1.5 months apart at the same institution, and therefore should be consolidated

as one Civil Action. ECF No. 104.




1
 Although Plaintiff’s motion states “Motion to Alter or Amend Judgement/Order (Document 95
and 95-1),” there was no judgment associated with the Order denying Plaintiff’s motion for
preliminary injunction, and no document 95-1 exists.
       Plaintiff requests the court combine cases 18-1416 and 18-1417, as they both concern

incidents in which Plaintiff alleges he was subjected to excessive use of force via mace at Perry

Correctional Institution. However, the cases involve different actors named as Defendants and

different circumstances surrounding each incident. This type of case, without common defendants

or facts, is typically not consolidated, and the court sees no reason to do so here.2 Further, the

sentence in the footnote to which Defendant objects is accurate as written, even if Plaintiff

disagrees with it. Accordingly, no changes will be made to the Order denying Plaintiff’s motion

for preliminary injunction in this case. Plaintiff’s motion to alter or amend (ECF No. 104) is

dismissed.

        IT IS SO ORDERED.

                                                            s/Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
May 30, 2019




2
  Plaintiff argues the Magistrate Judge has consolidated “incidents” taking place at Broad River
Correctional Institution over a several month period into one Civil Action, 18-1418. However,
Plaintiff does not argue those “incidents” were multiple occurrences of mace being used on him,
like the ones in Civil Actions 18-1416 and 18-1417.
                                                2
